Order entered May 21, 2013




                                             In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-11-00066-CV

                     IN THE INTEREST OF A.B.P., A MINOR CHILD

                     On Appeal from the 380th Judicial District Court
                                  Collin County, Texas
                          Trial Court Cause No. 380-52013-05

                                           ORDER
       By order of April 15, 2013, this appeal was abated to allow the trial court an opportunity

to:

       1) Make a finding in accordance with the Texas Supreme Court opinion in Iliff v. Iliff,

including whether or not it found Jimmie Prindle, Jr. to be intentionally unemployed or

underemployed; and

       2) Make any other findings and recommendations the trial court deems appropriate

regarding the intentional unemployment or underemployment at issue.

       Pursuant to our abatement order, the trial court clerk was to file a supplemental clerk’s

record containing the findings and conclusions with this Court within thirty days. To date, the

Court has not received the supplemental record. This appeal cannot proceed without the

supplemental record described above.
        We reinstate this case for the purpose of rendering this order. This Court ORDERS the

trial court to proceed as set out above, and the trial court clerk to file a supplemental clerk’s

record containing the above described findings and conclusions with this Court within TEN

DAYS of the date of this order. This case is again abated pending the actions we have ordered

herein, or until further order of this court.

                                                    /s/    DOUGLAS S. LANG
                                                           PRESIDING JUSTICE